Citation Nr: 1230612	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertensive vascular disease.

4.  Entitlement to service connection for heart failure.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.



Recevied notice of September 2010 TB hearing in July 30, 2010 letter but failed to attend.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals additional VA treatment records that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2006 claim for benefits, Form 21-526, stated that he was on inactive reserves from June 1981 to June 1984 in the Army.  But those records are not of record.  Specifically, he claims that he contracted hepatitis C in 1983.

In September 2008 he stated that he was in a hospital in Jacksonville for a heart problem, but could not specify the name or the hospital or the time and date he was seen or diagnosis.

Need VA treatment records since September 2008.

As regards diabetes mellitus, a September 2008 report shows a history since March 2005 for diabetes type II diagnosis and congestive heart failure diagnosis. Since April 2005 for high cholesterol and hypertension.  No diagnosis of hepatitis in the records.  A September 2008 report shows a diagnosis of obstructive sleep apnea.  A July 2008 report shows a diagnosis of cardiomyopathy.  May 2008 report shows a diagnosis of cardiomyopathy presumably cocaine induced.


Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


